Supreme Court

                                                   No. 2008-51-C.A.
                                                   (P2/05-1037CR)


    State                     :

      v.                      :

Jeffrey Moten.                :




NOTICE: This opinion is subject to formal revision before
publication in the Rhode Island Reporter. Readers are requested to
notify the Opinion Analyst, Supreme Court of Rhode Island, 250
Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
3258 of any typographical or other formal errors in order that
corrections may be made before the opinion is published.
                                                                   Supreme Court

                                                                   No. 2008-51-C.A.
                                                                   (P2/05-1037CR)
                                                                   Concurring and dissenting
                                                                   Opinion begins on Page 18


                   State                     :

                    v.                       :

              Jeffrey Moten.                 :


             Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                        OPINION

       Justice Robinson, for the Court. On December 5, 2006, a Providence County Family

Court jury found the defendant, Jeffrey Moten, guilty of first degree child abuse for inflicting

serious bodily injury on his infant daughter, Nashya Moten. On May 10, 2007, the trial justice

sentenced the defendant to twenty years, with eighteen years to serve and two years suspended

with probation, along with one hundred hours of community service.

       On appeal, defendant contends that his right to confrontation under both the United States

and Rhode Island constitutions was violated when the trial justice allowed a pediatrician to

testify regarding out-of-court statements made by a colleague of hers—an ophthalmologist who

performed a retinal exam on the injured infant. For the reasons set forth in this opinion, we

affirm the judgment of conviction.




                                              -1-
                                                 I

                                        Facts and Travel

       The state charged defendant with one felony count pursuant to G.L. 1956 § 11-9-

5.3(b)(1) in connection with injuries suffered by Nashya on November 23, 2005.1 The just-cited

statute provides that a person is guilty of first degree child abuse ―[w]henever a person having

care of a child * * * knowingly or intentionally * * * [i]nflicts upon [that] child serious bodily

injury.‖ Id. The statute then defines ―serious bodily injury‖ as being, inter alia, ―physical injury

that * * * [e]vidences subdural hematoma, intercranial hemorrhage and/or retinal hemorrhages as

signs of ‗shaken baby syndrome‘ and/or ‗abusive head trauma.‘‖ Section 11-9-5.3(c)(4).

       The defendant‘s jury trial began on November 30, 2006 in the Family Court.2 The

prosecution called four witnesses during its case-in-chief: (1) Amie Costa (Nashya‘s mother); (2)

Detective Arthur Lee (the investigating officer from the Youth Services Bureau of the

Providence Police Department); (3) Dr. Nancy Harper (the pediatrician who treated Nashya‘s

injuries); and (4) Detective Paul Renzi (an officer in the Providence Police Department who

investigated Ms. Costa‘s apartment on the night of the incident). During his testimony, Det. Lee

also read into evidence two statements given by defendant to the police during the investigation.



1
     For the sake of brevity, we shall hereinafter generally refer to what occurred on
November 23, 2005 simply as ―the incident.‖
2
        The defendant was charged with child abuse under G.L. 1956 § 11-9-5.3 by criminal
information on March 6, 2006. At that time, § 11-9-9 provided the Family Court with exclusive
original jurisdiction over all offenses set forth in § 11-9-5.3. We note that, on July 3, 2006, the
General Assembly enacted two public laws (viz., P.L. 2006, ch. 260, § 1 and P.L. 2006, ch. 290,
§ 1) which transferred jurisdiction of child abuse cases to Superior Court. However, since we
have recognized that the prior version of the law applied to criminal defendants who were
charged by information prior to July 3, 2006, defendant was properly tried in Family Court. See
generally State v. Jennings, 944 A.2d 171 (R.I. 2008).


                                               -2-
The defendant stipulated that the statements, taken on November 24 and December 2, 2005, were

―freely and voluntarily taken and given by the Defendant and executed at the Providence Police

Station.‖ Finally, the prosecution read into evidence a stipulated statement from Christopher

Hereth—a friend of defendant who stated that he had visited defendant on the afternoon of the

incident.

       As the trial justice noted in the course of denying defendant‘s motion for judgment of

acquittal, the trial involved ―very little disputed testimony‖; he added that the testimony ―which

may [have been] characterized as [disputed3 was], frankly, somewhat minor.‖ Since defendant‘s

sole contention on appeal deals with a narrow issue regarding a portion of Dr. Harper‘s

testimony, we shall provide the reader with an abbreviated rendition of the testimony as relayed

by the witnesses and stipulated statements.

       Nashya Moten was born on June 30, 2005 to Ms. Costa and defendant. The events that

led to the criminal charge in this case occurred on November 23 of that same year. On that day,

Nashya was just shy of being five months old. At the time, defendant, Ms. Costa, Nashya, and

three dogs lived in a rented apartment in Providence. On the morning of November 23, Ms.

Costa left Nashya at the apartment in defendant‘s care when she departed for work. Ms. Costa

testified that, before she left the apartment, Nashya was ―just cooing noises, looking at [her],

smiling at [her]‖; that Nashya‘s ―eyes were fine‖; and that Nashya was responsive to sounds.

       Ms. Costa returned from work between 3:30 and 3:45 that afternoon. When she arrived

at the apartment, she heard Nashya making what she described at trial as a ―weird scream/cry.‖

She picked up her daughter and ―noticed that [Nashya‘s] eyes were stuck in the [upper right]

corner of her head not moving, not following any verbal sounds.‖ Nashya also did not respond

3
       In actuality, the word ―undisputed‖ appears at this point in the transcript. It is clear from
the context, however, that ―disputed‖ is what was meant.


                                               -3-
to visual prompts. Ms. Costa further testified that her daughter was ―just kind of lifeless.‖ She

stated that Nashya ―didn‘t really say anything or do anything.‖ Ms. Costa added that Nashya

―just was doing that weird scream/cry.‖ The mother proceeded to call Nashya‘s pediatrician,

who recommended that she take Nashya to the hospital immediately. Ms. Costa then drove her

daughter to Hasbro Children‘s Hospital.

       In a statement given to the police at 12:40 a.m. on November 24, defendant confirmed

that he was babysitting Nashya when Ms. Costa left for work the previous morning. He stated

that he and Nashya eventually took a nap together after Ms. Costa left. He added that, after

sleeping for about two hours, he woke up with a stomachache and had to use the bathroom. He

stated that, while he was in the bathroom, he ―heard the dogs moving around,‖ and that he ―told

them to go lay down.‖ He added that he then ―heard [his] daughter fall down out of bed, and she

screamed like [he had] never heard her scream before.‖ The defendant told the police that he

―ran to her‖ and ―picked her up right away‖ in order to check on her condition; he said that

Nashya did not have any bruises or marks, nor was she bleeding. He stated that he then ―beat the

dogs because [he] thought they knocked [Nashya] off of the bed.‖ According to defendant‘s

statement, this all happened ―20 minutes before [Ms. Costa] came home.‖ At trial, Ms. Costa

also testified that, when she came home from work, defendant ―told [her] that the dogs did it.‖

                                   Doctor Harper’s Testimony

       Doctor Nancy Harper testified at trial as both a fact witness and as an expert witness in

the field of child pediatrics and child abuse pediatrics.4



4
        Doctor Harper‘s testimony was not limited to the facts described in this section. For
example, she provided extensive testimony regarding the diagnoses, symptoms, and causes of
various conditions that can affect the brains of children. However, since most of her testimony is
not relevant to the narrow issue presented on appeal, our rendition of Dr. Harper‘s testimony is
limited.


                                                 -4-
        Doctor Harper stated that she was a board-certified pediatrician and a fellow in the Child

Protection Program at Rhode Island Hospital. Doctor Harper was on call on November 23, 2005.

That night, she received a call from a resident in the emergency room who told her that she was

―very worried‖ about an infant at the hospital (Nashya) whose ―eyes were straight upwards and

not moving.‖ The resident also stated that Nashya was ―lethargic‖ and seemed to be suffering

from ―seizures and a headache.‖ Doctor Harper then went to the hospital, arriving at the

emergency room at approximately 6 p.m.

        When Dr. Harper arrived, she discussed Nashya‘s condition with an emergency room

resident.   She then reviewed Nashya‘s CAT scan, consulted with a pediatric radiologist,

examined the baby, and spoke with Ms. Costa. Doctor Harper became ―quite concerned‖ when

she reviewed the images from Nashya‘s CAT scan, which showed ―too much fluid around the

brain, which is concerning for subdural hemorrhages.‖ Additionally, Dr. Harper testified that

there appeared to be ―new blood‖ around the brain.

        When interviewing Ms. Costa, Dr. Harper became concerned after Ms. Costa reported

that ―the baby wasn‘t acting normally and not following with the eyes‖ when Ms. Costa came

home from work. Doctor Harper stated that Nashya ―showed signs of injury to her brain‖ and

that these injuries were ―potentially life threatening‖ and ―were just not consistent with an

accidental injury.‖ Doctor Harper testified that, because she was a mandatory reporter of child

abuse and neglect,5 she contacted the Department of Children, Youth and Families that evening

to report the incident.




5
        General Laws 1956 § 40-11-6(a) provides that ―[w]hen any physician * * * has cause to
suspect that a child brought to him or her or coming to him or her for examination, care, or
treatment, is an abused or neglected child * * * he or she shall report the incident or cause a
report thereof to be made to the [Department of Children, Youth and Families].‖


                                               -5-
       Doctor Harper indicated that, in the course of her treatment, she spoke ―with physicians

* * * to recommend other tests that need[ed] to be done.‖ One of the physicians contacted by

Dr. Harper was an ―ophthalmology doctor on call,‖ whom she asked ―to come and examine

[Nashya‘s] eyes for [Dr. Harper].‖     Doctor Harper testified that she could not recall the

ophthalmologist‘s name, but knew that he was ―a resident on duty.‖ The ophthalmologist arrived

at ―9 or 10 p.m.‖ and performed a ―dilated eye exam.‖ Doctor Harper explained:

              ―Pediatricians and other physicians are trained to look at the back
              of the eyes. But, of course, we are not the experts, which is why
              ophthalmology is contacted. He put drops in her eyes to dilate the
              pupils so they can see the back of the eye; and they use a special
              lens and magnification system so they can look at the retina at the
              back of the eye. He completed the evaluation and came and talked
              with me and reported to me that she had * * *.‖

       At this point during Dr. Harper‘s testimony, defense counsel interrupted her answer by

saying ―Objection‖—a challenge that the trial justice immediately sustained without any

discussion. The prosecutor then continued questioning Dr. Harper as follows:

              ―Q: Did you have a conversation with this ophthalmologist as to
              his observations of the results of this exam?

              ―A: Of course, just like talking with the radiologist, we review all
              of the tests that are performed on the children.

              ―Q: And did you—strike that. In other cases, you‘ve reviewed eye
              exams with ophthalmologists, correct?

              ―A: That is correct.

              ―Q: And do you need this information for a complete assessment
              of Nashya?

              ―A: Yes.

              ―Q: And did you need it to further your information for the
              treatment of Nashya, as well as the diagnosis?

              ―A: Yes.

              ―Q: And what did he tell you.


                                              -6-
               ―DEFENDANT‘S ATTORNEY: Objection.

               ―THE COURT: Overruled. You may answer.‖

       Doctor Harper then testified that the ophthalmologist told her ―that Nashya had extensive

retinal hemorrhages that covered the entire back of the eye.‖ The ophthalmologist also told Dr.

Harper that Nashya had ―a large hemorrhage which was obscuring or covering the macular in her

right eye,‖ which is ―the area where you get your best vision.‖

       Doctor Harper testified that the same exam was repeated the next morning and on several

other occasions ―in the weeks and months to come‖ for the following reason:

               ―[O]nce you have hemorrhages in the eye, it can keep you from
               seeing well. And if you can‘t see well, and when you‘re young
               and trying to develop your vision, it can cause permanent
               difficulties * * *. You may even go blind. So, there are grave
               concerns once you see these injuries to the back of the eye. You
               have to follow them closely and to make sure that she sees clearly
               and to make sure that the baby doesn‘t need surgery on the eye.
               It‘s a concerning point.‖

       Doctor Harper went on to provide more details about Nashya‘s treatment and condition,

which was ―consistent with abusive head trauma.‖ She stated that there was ―no medical,

organic or other [etiology] for her injuries other than inflicted injury.‖ Doctor Harper testified

that Nashya‘s injuries ―[were] not consistent with a fall from a bed,‖ that they ―could not have

been caused from the dogs,‖ and that they were ―not consistent with an accidental injury.‖

       On December 5, 2006, the jury found that defendant was guilty of first degree child abuse

under § 11-9-5.3(b)(1). The defendant then filed a motion for a new trial, which the trial justice

denied on December 18, 2006. On May 10, 2007, the trial justice sentenced defendant to twenty

years, with eighteen years to serve and two years suspended with probation, along with one

hundred hours of community service. The defendant filed a timely notice of appeal.




                                               -7-
                                                II

                                        Issue on Appeal

       On appeal, defendant contends that his constitutional right of confrontation was violated

during Dr. Harper‘s testimony. Specifically, defendant argues that the statements made by the

ophthalmologist to Dr. Harper regarding Nashya‘s retinal hemorrhaging6 were ―testimonial

evidence‖ under Crawford v. Washington, 541 U.S. 36 (2004). In his brief to this Court,

defendant (quoting Davis v. Washington, 547 U.S. 813, 822 (2006)) maintains that the

ophthalmologist made these statements with the ―primary purpose of ‗establish[ing] or prov[ing]

past events potentially relevant to later criminal prosecution.‘‖ The defendant contends that,

given the testimonial nature of the statements, Dr. Harper should not have been allowed to testify

about the ophthalmologist‘s diagnosis because defendant did not have an opportunity to cross-

examine the ophthalmologist.

                                               III

                                      Standard of Review

       When a criminal defendant claims on appeal that the introduction of certain evidence

violated his constitutional rights of confrontation and cross-examination, we review such an

evidentiary ruling in a de novo manner. State v. Lopez, 943 A.2d 1035, 1041 (R.I. 2008); see

also State v. Barkmeyer, 949 A.2d 984, 1002 (R.I. 2008) (―This Court reviews de novo a party‘s

allegation that a constitutional right has been infringed.‖); State v. Quinlan, 921 A.2d 96, 106




6
       Under the General Laws, ―retinal hemorrhages‖ are evidence of ―‗shaken baby
syndrome‘ and/or ‗abusive head trauma‘‖—conditions that can provide the basis for a first
degree child abuse charge. See G.L. 1956 § 11-9-5.3.


                                              -8-
(R.I. 2007) (―[I]n determining whether a defendant‘s constitutional rights have been violated,

this Court undertakes de novo review.‖).

                                                  IV

                                               Analysis

       The Sixth Amendment to the United States Constitution and article 1, section 10, of the

Rhode Island Constitution ―guarantee individuals accused of criminal charges the right to

confront and cross-examine any adverse witnesses who testify against them.‖ State v. Albanese,

970 A.2d 1215, 1222 (R.I. 2009) (internal quotation marks omitted). The defendant‘s sole

contention on appeal is that he was deprived of his constitutional right of confrontation.

Specifically, he argues that the trial justice should not have allowed Dr. Harper to testify about

statements made by the ophthalmologist who treated Nashya on the night of the incident because

defendant did not have an opportunity to cross-examine that ophthalmologist. It is our opinion,

however, that defendant failed to preserve the right of confrontation issue for appellate review.

       This Court has long adhered to the ―raise or waive‖ rule, pursuant to which ―an issue that

has not been raised and articulated previously at trial is not properly preserved for appellate

review.‖ See State v. Gomez, 848 A.2d 221, 237 (R.I. 2004) (internal quotation marks omitted);

see also State v. Figuereo, 31 A.3d 1283, 1289 (R.I. 2011) (recognizing that this Court ―will not

review issues that were not presented to the trial court in such a posture as to alert the trial justice

to the question being raised‖ (internal quotation marks omitted)). We ―staunchly adhere[]‖ to

this procedural principle. Figuereo, 31 A.3d at 1289. The rule is not ―some sort of artificial or

arbitrary Kafkaesque hurdle.‖ DeMarco v. Travelers Insurance Co., 26 A.3d 585, 628 n.55 (R.I.

2011). Instead, the rule serves as an ―important guarantor of fairness and efficiency in the

judicial process.‖ Id.




                                                 -9-
       In the context of challenging evidence offered at trial, we have repeatedly cautioned that

―a general objection is not sufficient to preserve an issue for appellate review; rather,

assignments of error must be set forth with sufficient particularity to call the trial justice‘s

attention to the basis of the objection.‖ Union Station Associates v. Rossi, 862 A.2d 185, 192

(R.I. 2004) (emphasis added); see also State v. Diefenderfer, 970 A.2d 12, 30 (R.I. 2009)

(―When we * * * consider defense counsel‘s quite unspecific utterances[,] * * * it is clear that

the issue that defendant seeks to raise on appeal * * * has not been preserved.‖); State v.

Feliciano, 901 A.2d 631, 646 (R.I. 2006) (―Our case law states with abundant clarity that issues

that were not preserved by a specific objection at trial, sufficiently focused so as to call the trial

justice‘s attention to the basis for said objection, may not be considered on appeal.‖ (emphasis

added) (internal quotation marks omitted)).

       The defendant contends that his argument regarding the right of confrontation was

preserved when defense counsel said ―Objection‖ as Dr. Harper was about to testify regarding

what the ophthalmologist had told her. Defense counsel uttered that word twice—on the first

occasion, the objection was sustained; the second time, it was overruled. In neither instance,

however, did defense counsel articulate the basis for his objection. Based on our well-settled

―raise or waive‖ rule, an objection without explanation is insufficient to preserve an issue on

appeal. See Feliciano, 901 A.2d at 646 (―General objections to the admissibility of evidence,

when the context does not supply the specific ground for the objection, are thus insufficient to

preserve the issue.‖).

       The defendant attempts to save his insufficient objection for appellate review by

contending that ―it was clear that counsel was objecting to his inability to confront the doctor.‖

In our view, however, it is equally—if not more—plausible that the prosecutor and the trial




                                                - 10 -
justice understood defendant‘s objection to be on hearsay grounds.7 See State v. Vieira, 38 A.3d

18, 25 (R.I. 2012) (rejecting appellant‘s argument that the grounds for an unspecified objection

were ―clear from the context‖ and holding that an argument was waived where counsel ―failed

* * * to articulate any basis whatsoever for her objection‖ (internal quotation marks omitted)).

When defendant objected, Dr. Harper was about to testify regarding what the ophthalmologist

had told her on the night of the incident.8 At an earlier point in Dr. Harper‘s testimony,

defendant objected during a similar line of questioning when the prosecutor asked Dr. Harper

about information she had learned from another emergency room resident. When defendant

objected in that instance, the trial justice held a sidebar conference during which there was a

colloquy regarding Rule 803(4) of the Rhode Island Rules of Evidence—which sets forth the

exception to the hearsay rule for ―[s]tatements made for purposes of medical diagnosis or

treatment.‖ It would have been entirely reasonable for the trial justice to have inferred that

defense counsel had the same objection in mind when Dr. Harper was about to testify in a similar

fashion regarding her conversation with the ophthalmologist.

       The foundation laid by the prosecutor in between defendant‘s two bare objections also

strongly suggests that the state was again seeking to avail itself of the hearsay exception set forth

7
        A hearsay objection is not equivalent to an objection based on the constitutional right to
confront a witness. See, e.g., United States v. Cabrera-Beltran, 660 F.3d 742, 751 (4th Cir.
2011) (―The hearsay objection at trial cannot be understood to include a Confrontation Clause
objection.‖); United States v. Arbolaez, 450 F.3d 1283, 1291 n.8 (11th Cir. 2006) (―A hearsay
objection to testimony at trial, standing alone, does not preserve a constitutional challenge under
the Confrontation Clause for appeal.‖); United States v. Dukagjini, 326 F.3d 45, 60 (2d Cir.
2003) (noting that ―a hearsay objection would not in itself preserve a Confrontation Clause
claim‖).
8
       The question that led to the second objection reads as follows:

               ―Q: And what did [the ophthalmologist] tell you.
               ―DEFENDANT‘S ATTORNEY: Objection.
               ―THE COURT: Overruled.‖



                                               - 11 -
in Rule 803(4). After defendant‘s initial successful objection to the testimony regarding the

ophthalmologist‘s findings, the prosecutor then asked Dr. Harper if the information provided by

the ophthalmologist was necessary ―for the treatment of Nashya, as well as the diagnosis.‖

(Emphasis added.) Doctor Harper replied, ―Yes.‖ After this clarification, the prosecutor again

asked Dr. Harper about her conversation with the ophthalmologist.           The defendant again

objected, but this time the trial justice allowed Dr. Harper to answer. The just-summarized

evidentiary foundation laid by the prosecutor tracked the hearsay exception found in Rule 803(4)

(creating a hearsay exception for ―[s]tatements made for purposes of medical diagnosis or

treatment‖ (emphasis added)). The defendant could have clarified his objection by articulating a

right to confrontation argument, but he did not do so.

       While it may be possible that defense counsel had the Confrontation Clause in mind, he

made no reference to the same. Further, the foundation laid by the prosecutor shows that it is

likely that both the prosecutor and the trial justice understood his objections to be on hearsay

grounds. Ultimately, however, any journey into the mind of defense counsel, the prosecutor, or

the trial justice amounts to speculation; it is a fruitless effort that brings to the fore the very

purpose of the ―raise or waive‖ rule. We shall never know precisely why defendant objected to

the line of questioning because he never articulated a reason to the court. See Tinney v. Tinney,

770 A.2d 420, 433 (R.I. 2001) (noting that a party may not ―raise an issue * * * on appeal that

was not adequately raised below by presuming now the basis for the evidence‘s admission and

tailoring his objection to that presumed basis‖). The defendant failed to adequately raise his

constitutional argument at trial.

       Our inquiry, however, is not over. We have recognized a ―narrow exception‖ to the

―raise or waive‖ rule. State v. Dennis, 29 A.3d 445, 449–50 (R.I. 2011). For the exception to




                                              - 12 -
apply, ―the alleged error must be more than harmless, and the exception must implicate an issue

of constitutional dimension derived from a novel rule of law that could not reasonably have been

known to counsel at the time of trial.‖ State v. Breen, 767 A.2d 50, 57 (R.I. 2001); see also State

v. Burke, 522 A.2d 725, 731 (R.I. 1987) (―[W]hen an intervening decision of this [C]ourt or of

the Supreme Court of the United States establishes a novel constitutional doctrine, counsel‘s

failure to raise the issue at trial will not preclude our review.‖). We hold that this narrow

exception may not be invoked in this case because defendant‘s argument was not novel at the

time Dr. Harper testified.

       On March 8, 2004, the Supreme Court of the United States issued its decision in

Crawford v. Washington, 541 U.S. 36 (2004).            The Crawford opinion abrogated the rule

announced in Ohio v. Roberts, 448 U.S. 56 (1980), which was the decision that previously

provided the analytical framework for the Sixth Amendment right to confrontation. The Roberts

Court had stated that ―an unavailable witness‘s out-of-court statement may be admitted so long

as it has adequate indicia of reliability—i.e., falls within a ‗firmly rooted hearsay exception‘ or

bears ‗particularized guarantees of trustworthiness.‘‖ See Crawford 541 U.S. at 42 (quoting

Roberts, 448 U.S. at 66). After reviewing the historical underpinnings of the Confrontation

Clause, Justice Scalia, writing for the majority in Crawford, described the Roberts rule as a

―framework * * * so unpredictable that it fails to provide meaningful protection from even core

confrontation violations.‖ Id. at 63.

       The Court in Crawford recognized that the Roberts rule ―replac[ed] categorical

constitutional guarantees with open-ended balancing tests,‖ which would ―do violence to their

design.‖   Crawford, 541 U.S. at 67–68.        In order to maintain the integrity of the Sixth

Amendment‘s guarantee, Crawford adopted a new analytical approach to be employed with




                                              - 13 -
respect to evidentiary challenges based upon the Confrontation Clause: ―Where testimonial

evidence is at issue, * * * the Sixth Amendment demands what the common law required:

unavailability and a prior opportunity for cross-examination.‖ Crawford, 541 U.S. at 68. The

Court recognized that its decision did not ―articulate a comprehensive definition‖ of

―testimonial.‖ Id. at 68 n.10. It did, however, recognize a ―core class‖ of testimonial statements.

Id. at 51–52.

       The Supreme Court has stated that ―Crawford announced a new rule‖ of constitutional

law. Whorton v. Bockting, 549 U.S. 406, 416 (2007); cf. State v. Harris, 871 A.2d 341, 345 n.12

(R.I. 2005) (noting that ―Crawford probably constitutes a novel issue of law‖). However,

defendant does not contend that the Crawford decision constitutes the sort of ―novel rule‖

pursuant to which the narrow exception to the ―raise or waive‖ rule may be invoked. Nor could

he; Crawford was decided on March 8, 2004—more than two-and-a-half years before Dr. Harper

gave her testimony.

       Instead, defendant argues that two cases decided after Crawford—viz., Melendez-Diaz v.

Massachusetts, 557 U.S. 305 (2009) and Bullcoming v. New Mexico, 131 S. Ct. 2705 (2011)—

serve as ―intervening decision[s] * * * of the Supreme Court of the United States [that]

establish[] a novel constitutional doctrine * * *.‖ See Burke, 522 A.2d at 731. In Melendez-

Diaz, a defendant charged with a drug offense challenged affidavits provided by analysts at a

state laboratory. The affidavits included forensic analysis, and they stated that the substance

seized by the police in connection with the defendant‘s alleged crime was cocaine. The Supreme

Court held that the affidavits were examples of ―testimonial evidence‖ under Crawford,

recognizing that the sworn statements were ―made under circumstances which would lead an




                                              - 14 -
objective witness reasonably to believe that the statement would be available for use at a later

trial.‖ Melendez-Diaz, 557 U.S. at 311 (quoting Crawford, 541 U.S. at 52).

       Bullcoming involved a similar situation. In that case, the defendant was convicted of

aggravated driving while intoxicated. At trial, the prosecution introduced a certified blood

alcohol concentration report into evidence. However, it did so through the testimony of an

analyst who had not conducted the actual forensic analysis. The Supreme Court held that such

―surrogate testimony * * * does not meet the constitutional requirement‖ of the Sixth

Amendment. Bullcoming, 131 S. Ct. at 2710. The decision reiterated that the ―accused‘s right is

to be confronted with the analyst who made the certification, unless that analyst is unavailable at

trial, and the accused had an opportunity, pretrial, to cross-examine that particular scientist.‖ Id.

       Both Bullcoming and Melendez-Diaz merely apply the rule announced in Crawford.

Therefore, those cases cannot be considered to have established a ―novel constitutional rule.‖

See Butler v. Curry, 528 F.3d 624, 634 (9th Cir. 2008) (―[W]hen a general rule must be applied

in a new situation, it can hardly be thought to have created a new principle of constitutional law.‖

(internal quotation marks omitted)). Crawford was the case that breathed new life into the

Confrontation Clause. The Court announced a broad rule based on a ―categorical constitutional

guarantee[]‖: ―Where testimonial evidence is at issue, * * * the Sixth Amendment demands what

the common law required: unavailability and a prior opportunity for cross-examination.‖

Crawford, 541 U.S. at 67, 68.

       Certainly, at the time of defendant‘s trial, the Supreme Court had not established the

precise contours of what is and what is not ―testimonial evidence.‖ That does not mean,

however, that each Supreme Court case applying Crawford announces ―a novel constitutional

rule.‖ The basic principle was established at the moment when Crawford was published: if a




                                                - 15 -
prosecutor seeks to introduce evidence of testimonial statements where the defendant did not

have an opportunity to cross-examine the declarant, the defendant has a basis for objecting under

the Sixth Amendment. Notably, the defendants in both Melendez-Diaz and Bullcoming were

sufficiently aware of the principle established by Crawford to object on those grounds at trial.

See Bullcoming, 131 S. Ct. at 2712 (―Without Caylor‘s testimony, defense counsel maintained,

introduction of the analyst‘s finding would violate Bullcoming‘s Sixth Amendment right to be

confronted with the witnesses against him.‖ (internal quotation marks omitted)); Melendez-Diaz,

557 U.S. at 309 (―Petitioner objected to the admission of the certificates, asserting that our

Confrontation Clause decision in Crawford * * * required the analysts to testify in person.‖).

       Bullcoming or Melendez-Diaz might have established a novel constitutional rule if

Crawford had announced that only statements made to police constituted ―testimonial‖

statements. But Crawford contained no suggestion that the principle which it announced would

be so limited. Indeed, the opinion included ―[v]arious formulations‖ of what the Court called a

―core class‖ of testimonial statements. Crawford, 541 U.S. at 51.          Included among those

formulations were ―statements that were made under circumstances which would lead an

objective witness reasonably to believe that the statement would be available for use at a later

trial.‖ Crawford, 541 U.S. at 52. The defendant‘s brief to this Court bases its argument on this

category, noting that ―an objective witness [would] reasonably * * * believe that the resident‘s

statements would be available for use at a later trial.‖ However, the conceptual basis for that

precise argument was laid in Crawford—not in Melendez-Diaz or Bullcoming.

       The defendant appears to conflate the concept of ―a novel constitutional rule‖ with an

established constitutional rule that is applied to a novel fact pattern. For example, defendant

argues that ―Melendez-Diaz was the first time that the Crawford line of case[s] had been applied




                                              - 16 -
to what previously had been considered ‗neutral‘ scientific evidence not subject to the

confrontation clause.‖   That may well be true, but the new application did not expand or

otherwise alter the basic principle that was announced in Crawford. The majority opinion in

Melendez-Diaz explicitly noted that the decision in that case constituted a ―rather straightforward

application of [the Supreme Court‘s] holding in Crawford.‖ Melendez-Diaz, 557 U.S. at 312.

Other courts have similarly stated that Melendez-Diaz did nothing more than apply Crawford to

a different set of facts—a scenario that surely does not constitute ―a novel constitutional rule.‖

See, e.g., Peak v. Webb, 673 F.3d 465, 480 (6th Cir. 2012) (noting that Melendez-Diaz ―did not

provide a new or novel interpretation of the Confrontation Clause‖); Hatley v. State, 722 S.E.2d

67, 70 (Ga. 2012) (―Some of the Confrontation Clause issues left unanswered by Crawford were

clarified in Melendez–Diaz.‖); State v. Sorensen, 814 N.W.2d 371, 376 (Neb. 2012) (―The Court

subsequently clarified the meaning of ‗testimonial‘ in Melendez–Diaz v. Massachusetts and

Bullcoming v. New Mexico.‖); State v. Kennedy, 735 S.E.2d 905, 926 n.22 (W. Va. 2012)

(―Bullcoming [and] Melendez–Diaz * * * merely clarify and apply Crawford‘s principles

* * *.‖).

        The ―narrow exception‖ to the ―raise or waive‖ rule applies to novel constitutional rules.

It is not available when the Supreme Court applies a familiar constitutional rule to a novel fact

pattern. If that were the standard, then virtually every constitutional decision of the Supreme

Court would provide defendants an opportunity to take advantage of the exception. There would

be nothing ―narrow‖ about such an outcome, nor would that outcome further the rule‘s purpose

of ―fairness and efficiency in the judicial process.‖ See DeMarco, 26 A.3d at 628 n.55. Because

the defendant‘s argument is based on a constitutional rule that was not novel at the time of his




                                              - 17 -
trial, the defendant‘s bare objection does not fit within the narrow exception to our ―raise or

waive‖ rule.

                                                 V

                                           Conclusion

       For the reasons set forth in this opinion, we affirm the Superior Court‘s judgment of

conviction. The record in this case may be returned to that tribunal.




       Flaherty, J., and Indeglia, J., dissenting in part and concurring in the result.

Hindsight is always twenty-twenty—especially when afforded the benefit of almost seven years

of clarifying United States Supreme Court jurisprudence. After a careful review of Crawford v.

Washington, 541 U.S. 36 (2004), and its progeny, we respectfully have concluded that we must

write separately.

       We are unable to agree with the majority‘s conclusion that, by failing to raise a specific

objection under the Confrontation Clause to certain testimony presented at trial, Moten has

waived that argument on appeal.9 In our opinion, Moten‘s objection under the Confrontation

Clause was novel at the time Dr. Harper testified to the out-of-court statements made by the

ophthalmologist regarding a retinal examination that the ophthalmologist had performed on the

injured infant. Therefore, this Court should have reached the merits of whether these out-of-

court statements were testimonial in nature.         Although we ultimately conclude that those

9
        Moten did object to the admission of this testimony on what could have been understood
to be hearsay grounds, which the trial justice overruled. It is noteworthy that in a decision issued
just before the trial in this case commenced, this Court left for another day the decision as to
―whether a defendant‘s unsuccessful objection to a statement on hearsay grounds alone would
have preserved the Crawford issue for review on appeal.‖ State v. Harris, 871 A.2d 341, 345
n.11 (R.I. 2005).


                                               - 18 -
statements were nontestimonial and that, therefore, their admission did not violate Moten‘s right

of confrontation, we cannot agree with the majority that Moten‘s failure to articulate the

Confrontation Clause as the basis for his objection to that portion of Dr. Harper‘s testimony

precludes him from raising that argument before this Court on appeal.

                                     Preservation of Error

       As the majority points out, this Court recognizes a narrow exception to our well-settled

―raise or waive‖ rule.   For that exception to apply, ―the alleged error must be more than

harmless, and the exception must implicate an issue of constitutional dimension derived from a

novel rule of law that could not reasonably have been known to counsel at the time of trial.‖

State v. Breen, 767 A.2d 50, 57 (R.I. 2001).

       The majority concedes that, ―[c]ertainly, at the time of defendant‘s trial, the [United

States] Supreme Court had not established the precise contours of what is and what is not

‗testimonial evidence.‘‖ In fact, the Crawford Court explicitly acknowledged that it declined to

articulate a comprehensive definition of the term ―testimonial,‖ explaining: ―[w]e leave for

another day any effort to spell out a comprehensive definition of ‗testimonial.‘‖ Crawford, 541

U.S. at 68.10 It was not until approximately three-and-one-half years after Moten‘s trial, which

took place in 2006, that the United States Supreme Court moved beyond the realm of

interrogation and considered whether forensic analyses—statements much more akin to the

ophthalmologist‘s out-of-court statements made to Dr. Harper—were testimonial in nature and,



10
        There is no question that the Crawford Court identified a ―core class of ‗testimonial
statements,‘‖ including extrajudicial statements such as affidavits, depositions, prior testimony,
and confession. Crawford v. Washington, 541 U.S. 36, 51-52 (2004). However, the closest the
Court came to actually defining—rather than merely describing—the term ―testimonial
statement‖ was in its catchall example of ―statements that were made under circumstances which
would lead an objective witness reasonably to believe that the statement would be available for
use at a later trial.‖ Id. at 52.


                                               - 19 -
thus, subject to exclusion under the Confrontation Clause. See Melendez-Diaz v. Massachusetts,

557 U.S. 305, 311 (2009).

       Indeed, in Melendez-Diaz, 557 U.S. at 307, the Supreme Court was asked for the first

time to identify whether ―affidavits reporting the results of forensic analysis which showed that

material seized by the police and connected to the defendant was cocaine * * * [we]re

‗testimonial,‘ [thereby] rendering the affiants ‗witnesses‘ subject to the defendant‘s right of

confrontation under the Sixth Amendment.‖           The Court held that the admission of those

affidavits violated the defendant‘s right of confrontation because the affiants were not available

for cross-examination. Id. at 311. In so holding, the Court reasoned that the affidavits were

―made under circumstances which would lead an objective witness reasonably to believe that the

statement would be available for use at a later trial * * *.‖ Id.

       Although the Court stated that its holding ―involve[d] little more than the application of

[the] holding in Crawford,‖ in reality, Melendez-Diaz was pivotal in Sixth Amendment

jurisprudence. Melendez-Diaz, 557 U.S. at 329. In its wake, trial judges could do little more

than ―guess what future rules th[e] Court w[ould] distill from the sparse constitutional text‖ of

the Sixth Amendment. Melendez-Diaz, 557 U.S. at 331 (Kennedy, J., dissenting). Indeed, one

year after Melendez-Diaz was decided, the Supreme Judicial Court of Massachusetts observed

that the scope of the Confrontation Clause remained ―unsettled‖ and that Crawford‘s reach ―was,

and remain[ed], vigorously debated.‖ Commonwealth v. Vasquez, 923 N.E.2d 524, 532 (Mass.

2010). We agree.

       Two years after the decision in Melendez-Diaz, the United States Supreme Court decided

Bullcoming v. New Mexico, 131 S. Ct. 2705 (2011). There, the Court was asked to address

whether the Sixth Amendment allowed ―the in-court testimony of an analyst who did not sign [a




                                                - 20 -
testimonial] certification [of a forensic laboratory report concerning the blood alcohol

concentration of the defendant] or personally perform or observe the performance of the test

reported in the certification.‖ Bullcoming, 131 S. Ct. at 2713. In holding that the defendant had

a right to confront the analyst who actually certified that report, the Court cited Melendez-Diaz,

557 U.S. at 319-26, for support that ―[a]n analyst‘s certification prepared in connection with a

criminal investigation or prosecution * * * is ‗testimonial,‘ and therefore within the compass of

the Confrontation Clause.‖ Bullcoming, 131 S. Ct. at 2713-14. The Court described its decision

as ―in line with controlling precedent,‖ id. at 2713; however, the dissent maintained, correctly in

our view, that ―[t]he persistent ambiguities in the Court‘s approach are symptomatic of a rule not

amenable to sensible applications.‖ Id. at 2726 (Kennedy, J., dissenting).

       Similarly, when Moten was tried in 2006, this Court had provided little guidance on the

application of Crawford. In State v. Feliciano, 901 A.2d 631, 642 (R.I. 2006)—decided a mere

five months prior to Moten‘s trial—this Court stated: ―[W]e leave for another day the chore of

fleshing out the extent to which the [United States] Supreme Court‘s elucidation of the

Confrontation Clause otherwise affects our case law on the subject, if at all.‖ See also State v.

Harris, 871 A.2d 341, 345 n.12 (R.I. 2005) (―[T]he meaning of th[e] term [testimonial] will one

day have to be more precisely defined by the courts.‖).

       And so, we are now left to consider whether, at the time of Moten‘s trial—years before

Melendez-Diaz and Bullcoming applied Crawford‘s reach beyond statements made to police

officers—defense counsel could have reasonably known that the admission of out-of-court

statements made by one doctor to another regarding the results of a retinal eye examination

potentially might violate Moten‘s right of confrontation. We conclude that, even if those cases

did not clearly announce novel rules of law, they certainly employed novel applications to an




                                              - 21 -
unsettled rule of law. In reading the holdings of Melendez-Diaz and Bullcoming as mere

applications of Crawford, the majority, in our opinion, does not sufficiently appreciate that both

of those cases substantially expanded the scope of the Confrontation Clause.

       Today, it is easy to conclude that competent defense counsel would raise an objection

under the Confrontation Clause to the disputed portion of Dr. Harper‘s testimony, but we cannot

say that Moten‘s counsel should have reasonably known that that objection would have been

prudent at the time of his trial. See Breen, 767 A.2d at 57. Although it cannot reasonably be

disputed that the exception to our ―raise or waive‖ rule is indeed a narrow one, we maintain that

the majority effectively reads this exception out of our jurisprudence. The line between a novel

rule of law and the application of a rule of law in a new context can sometimes be blurry, if not

indistinguishable. We acknowledge that this is a close call, but we cannot fault defense counsel

for his failure to forecast Crawford‘s application to the facts at issue.       Accordingly, we

respectfully suggest that the majority should have addressed the Confrontation Clause issue as it

relates to the disputed portion of Dr. Harper‘s testimony to determine whether the trial justice

erred in admitting this testimony.

                          Application of the “Primary Purpose” Test

       We now turn to the merits of Moten‘s Confrontation Clause challenge. Our inquiry

focuses on whether the out-of-court statements made by the ophthalmologist to Dr. Harper

concerning the results of a retinal eye test performed on the baby were testimonial in nature.

Contending that those statements were testimonial, Moten ascribes error to the admission of that

testimony.    The state counters that those statements did not violate Moten‘s right of

confrontation, because Dr. Harper essentially testified to her own medical opinions and she was

subject to cross-examination. As we noted above, guidance from the United States Supreme




                                              - 22 -
Court on this issue has been less than clear. However, we set forth the law as best we can derive

it from applicable precedent.

       In determining whether the ophthalmologist‘s statements were testimonial, we employ

the primary purpose test. See Davis v. Washington, 547 U.S. 813, 822 (2006) (Statements ―are

testimonial when the circumstances objectively indicate that there is no * * * ongoing

emergency, and that the[ir] primary purpose * * * is to establish or prove past events potentially

relevant to later criminal prosecution.‖). In so doing, we look to ―the circumstances in which the

encounter occurs and the statements and actions of the parties.‖ Michigan v. Bryant, 131 S. Ct.

1143, 1156 (2011). If this inquiry reveals that the ophthalmologist‘s statements were made for

the primary ―purpose of proving the guilt of a particular criminal defendant at trial‖ or ―to

provide a solemn declaration for use at trial,‖ those statements would implicate the Confrontation

Clause. Williams v. Illinois, 132 S. Ct. 2221, 2243 (2012) (plurality op.).

       Doctor Harper was statutorily obligated, pursuant to G.L. 1956 § 40-11-6,11 to report

suspected child abuse or neglect, as defined in G.L. 1956 § 11-9-5.3,12 to the Department of



11
       General Laws 1956 § 40-11-6 provides, in pertinent part:
                 ―(a) When any physician or duly certified registered nurse
             practitioner has cause to suspect that a child brought to him or her
             or coming to him or her for examination, care, or treatment, is an
             abused or neglected child as defined in this chapter, * * * he or she
             shall report the incident or cause a report thereof to be made to
             [DCYF] as provided in subsection (b).
                 ―(b) An immediate oral report shall be made by telephone or
             otherwise, to both the department and law enforcement agency,
             and shall be followed by a report, in writing, to the department and
             law enforcement agency explaining the extent and nature of the
             abuse or neglect the child is alleged to have suffered.‖
12
        In this case, Moten was found guilty of first degree child abuse under G.L. 1956 § 11-9-
5.3(b)(1), which provides, in pertinent part:
                   ―(b) Whenever a person having care of a child, as defined by §
                40-11-2(2) [as ‗a person under the age of eighteen (18)‘], whether


                                              - 23 -
Children, Youth and Families (DCYF) and law enforcement. Although this Court has not yet

had the opportunity to address the interplay between a statutory duty to report and the

Confrontation Clause, we need not write on a blank slate. We agree with other jurisdictions that

have held that a statutory duty to report does not necessarily render a statement testimonial under

the Confrontation Clause. See, e.g., Seely v. State, 282 S.W.3d 778, 788 (Ark. 2008) (holding

that a social worker‘s duty to report child abuse did not, by itself, render the child victim‘s

statements testimonial); State v. Spencer, 169 P.3d 384, 389 (Mont. 2007) (holding that a

mandatory reporting statute was not ―intended to deputize th[e] litany of professionals and

individuals [listed therein] into law enforcement‖).          The focus should remain on the

circumstances surrounding the statement and whether those circumstances objectively indicate

that the primary purpose of the statement is to prove events relevant to criminal prosecution. See

Melendez-Diaz, 557 U.S. at 310 (citing Crawford, 541 U.S. at 51-52). In so doing, we must turn

to the primary purpose of Dr. Harper‘s consultation with the ophthalmologist. See Bryant, 131

S. Ct. at 1157; see, e.g., State v. Justus, 205 S.W.3d 872, 880 (Mo. 2006) (holding that the

primary purpose of an interview was to preserve testimony for a later criminal prosecution,

thereby rendering the declarant‘s statements testimonial; interviewer knew that her interview was

―an official interview done for law enforcement‖ and interviewee was aware that her statements

could be used to prosecute the defendant); State v. Blue, 717 N.W.2d 558, 564-65 (N.D. 2006)


              assumed voluntarily or because of a legal obligation, including any
              instance where a child has been placed by his or her parents,
              caretaker, or licensed or governmental child placement agency for
              care or treatment, knowingly or intentionally:
                  ―(1) Inflicts upon a child serious bodily injury, shall be guilty of
              first degree child abuse.‖
Section 11-9-5.3(c) defines ―serious bodily injury,‖ to include physical injury that:
                  ―(4) Evidences subdural hematoma, intercranial hemorrhage
              and/or retinal hemorrhages as signs of ‗shaken baby syndrome‘
              and/or ‗abusive head trauma.‘‖


                                               - 24 -
(holding that the declarant‘s statements during an interview were testimonial because there was

no ―ongoing emergency‖ and the primary purpose was undoubtedly to prepare for trial).

           In light of Dr. Harper‘s statutory obligation to contact DCYF—and because evidence of

retinal hemorrhages is delineated by the statute as one way to demonstrate serious bodily injury,

thus establishing first degree child abuse—it seems clear that Dr. Harper would have anticipated

that the information gathered from the ophthalmologist might be used in a subsequent

prosecution. See § 11-9-5.3(c)(4) (defining ―retinal hemorrhages‖ as one form of serious bodily

injury).      It does not necessarily follow, however, that the primary purpose of the

ophthalmologist‘s statements was to provide evidence of criminal conduct rather than to provide

medical treatment. See Bryant, 131 S. Ct. at 1157. Moreover, there was no evidence that Dr.

Harper contacted the ophthalmologist at the specific request of the police or DCYF.

           In our view, the primary purpose of the ophthalmologist‘s examination was to determine

the extent of the injuries to the baby for the purpose of rendering medical treatment. Doctor

Harper testified that she was concerned with the baby‘s retinal bleeding, which could otherwise

lead to blindness if left untreated.13 Indeed, she stated that the attending physician performed

another eye examination on the baby the very next morning—as well as on several other

occasions in the following weeks and months—because of the concern that retinal hemorrhages

could damage the baby‘s eyesight.           Thus, even if it was known or suspected that the

13
           Specifically, Dr. Harper testified that
                  ―once you have hemorrhages in the eye, it can keep you from
                  seeing well. And if you can‘t see well, and when you‘re young
                  and trying to develop your vision, it can cause permanent
                  difficulties with something called amblyopia where you can‘t focus
                  properly. You look cross-eyed. You may even go blind. So, there
                  are grave concerns once you see these injuries to the back of the
                  eye. You have to follow them closely and to make sure that she
                  sees clearly and to make sure that the baby doesn‘t need surgery on
                  the eye. It‘s a concerning point.‖


                                                 - 25 -
ophthalmologist‘s reports would likely be used in a future criminal trial, the primary function of

the report was not to accuse ―a targeted individual of engaging in criminal conduct,‖ Williams,

132 S. Ct. at 2242, or to ―establish or prove past events potentially relevant to later criminal

prosecution.‖ Davis, 547 U.S. at 822; see also Bryant, 131 S. Ct. at 1154; Melendez-Diaz, 557

U.S. at 310. Rather, the primary purpose of the ophthalmologist‘s report was to resolve an

ongoing medical emergency—to wit, damage to the baby‘s eye sight and the potential threat of

blindness. Because the primary purpose of the ophthalmologist‘s statements was to resolve that

emergency with proper medical treatment, thereby rendering the statements nontestimonial, we

would conclude that their admission did not violate the Confrontation Clause.

       Although we respectfully disagree with the majority‘s conclusion that Moten‘s

Confrontation Clause challenge was not novel, and believe that the majority should have reached

the merits of this issue, we ultimately conclude—after our own review of the merits—that the

majority reached the proper result in affirming the judgment of conviction, because the evidence

offered by Dr. Harper was nontestimonial.




                                              - 26 -
                           RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:       State v. Jeffrey Moten.

CASE NO:             No. 2008-51-C.A.
                     (P2/05-1037CR)

COURT:               Supreme Court

DATE OPINION FILED: May 17, 2013

JUSTICES:            Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:          Associate Justice William P. Robinson III

SOURCE OF APPEAL:    Providence County Family Court

JUDGE FROM LOWER COURT:

                     Associate Justice Michael B. Forte

ATTORNEYS ON APPEAL:

                     For State: Jane M. McSoley
                                Department of Attorney General

                     For Defendant: Lara E. Montecalvo
                                    Office of the Public Defender